Exhibit 10.21.2

 

AMENDMENT TO AGREEMENT OF SALE

 

THIS AMENDMENT TO AGREEMENT OF SALE (this “Amendment”) is made and entered into
as of the 7 day of November, 2003 (the “Effective Date”), by and between JOLLY
KNOLLS, LLC, a Maryland limited liability company (“Seller”) and CORPORATE
OFFICE PROPERTIES, L.P., a Delaware limited partnership (“Buyer”).

 

RECITALS:

 

A.            Seller and Buyer entered into an Agreement of Sale (the “Agreement
of Sale”) dated as of December 19, 2002 (collectively, the Agreement of Sale and
this Amendment are referred to as the “Agreement”) in connection with the sale
by Seller to Buyer of certain membership interests in a Maryland limited
liability company, as more particularly described in the Agreement of Sale.

 

B.            The Seller and Buyer wish to amend certain provisions of the
Agreement of Sale as follows, which amendment shall survive the Closings.

 

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             RESERVE PARCEL.  At the Second Closing, Seller and Buyer will be
utilizing the Alternative Sale Structure with respect to the purchase of the
Reserve Parcel.

 

2.             SECOND CLOSING DATE.  The definition of “Second Closing Date” as
set out in Section 1 of the Agreement of Sale is hereby deleted and the
following inserted in lieu thereof:

 

“Second Closing Date” means November 14, 2003.”

 

3.             SUBDIVISION OF RESERVE PARCEL.  The parties have agreed that,
from and after the Effective Date of this Amendment, Seller shall not proceed
with the processing of the subdivision of the Reserve Parcel into one or more
lots and shall have no further obligations or responsibilities with respect to
such subdivision.  Buyer shall proceed to the Second Closing in accordance with
the terms of the Agreement.

 

4.             COMPLETION OF THE PONDS.  One of the three ponds referenced in
the Mass Grading Permit is located on a portion of the Reserve Parcel.  The
parties anticipate that Seller’s Completion of the Ponds shall occur after the
Second Closing.   Buyer acknowledges that from and after the Second Closing,
Seller, its agents, employees, contractors and engineers, shall be entitled at
all reasonable times to enter the Reserve Parcel to pursue the Completion of the
Ponds.  Seller agrees to indemnify and hold harmless Buyer from any and all
losses, liabilities, claims, damages and expenses (including reasonable
attorneys’ fees) arising as a result of Seller’s entry and activities on the
Reserve Parcel under the provisions of this Section 4.  The provisions of this
Section 4 shall survive the Second Closing.

 

--------------------------------------------------------------------------------


 

5.             FULL FORCE.  Except as herein modified and amended, the Agreement
of Sale is and shall remain in full force and effect and has not been otherwise
modified or amended, either orally or in writing.  Seller and Buyer, by their
execution hereof, hereby ratify, affirm and approve the Agreement.

 

6.             CONFLICT. All of the provisions of the Agreement of Sale affected
by this Amendment shall be deemed amended, whether or not actually specified
herein, if any such amendment is clearly necessary to effectuate the intent of
the parties hereto.  In the event of conflict between the Agreement of Sale and
this Amendment, this Amendment shall take precedence.

 

7.             HEADINGS.  The headings of the sections, subsections, paragraphs
and subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.

 

8.             RECITALS.  The parties agree that the Background section of this
Amendment shall be an integral part of this Amendment and not merely prefatory
thereto.

 

9.             DEFINITIONS.  All capitalized terms not otherwise defined in this
Amendment shall have the meanings given to them in the Agreement of Sale.

 

10.           EXHIBITS.  Each document and the terms and provisions thereof that
is referred to in the Agreement of Sale as being annexed as an exhibit or
otherwise designated as an exhibit hereto is hereby made a part of the Agreement
of Sale.

 

11.           COPT.  COPT hereby reaffirms its obligations under the Agreement.

 

12.           COUNTERPARTS.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall comprise but one and the same instrument.  This Amendment may be
delivered by facsimile transmission of an originally executed copy to be
followed by immediate delivery of the original of such executed copy.

 

Signatures Begin on Following Page

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed on its behalf by their respective duly authorized
representatives, with the intention of creating a document under seal on the
date first above written.

 

WITNESS:

SELLER:

 

 

 

 

 

JOLLY KNOLLS, LLC

 

 

 

 

By:

CPI Jolly Knolls, Inc., sole member

 

 

 

/s/ Robert N. Cantor

 

By:

/s/ Steven S. Koren

(SEAL)

 

 

Steven S. Koren, Managing Director

 

 

 

 

BUYER:

 

 

 

 

 

CORPORATE OFFICE PROPERTIES,
L.P.

 

 

 

 

By:

Corporate Office Properties Trust,
general partner

 

 

 

/s/ Stephanie L. Shack

 

By:

/s/ Roger A. Waesche, Jr.

(SEAL)

 

Name:

Roger A. Waesche, Jr.

 

 

Title:

Senior Vice President

 

 

JOINDER BY CORPORATE OFFICE PROPERTIES TRUST

 

Corporate Office Properties Trust joins in the execution of this Amendment for
purposes of affirming its obligations under Subsections 3.1.2, 3.2.2, 5.1.2,
5.4.1, 5.4.2 and 5.4.8 of the Agreement of Sale.

 

 

 

 

CORPORATE OFFICE PROPERTIES

 

 

 

TRUST

 

 

 

 

 

 

 

 

 

 

 

  /s/ Stephanie L. Shack

 

 

By:

/s/ Roger A. Waesche, Jr.

 

 

 

 

 

Roger A. Waesche, Jr.

 

 

 

 

Senior Vice President

 

--------------------------------------------------------------------------------